Appeal from an order of the Supreme Court at Special Term, entered November 13, 1970 in Albany County, which denied a motion to open a default and to restore a ease moved to the Deferred Calendar pursuant to 22 NYCRR 861.17 and CPLR 3404. In addition to refusing to grant the motion, the order of Special Term dismisses the above-titled action. The affidavit in support of the motion, dated August 7, 1970, states that the action was commenced in January, 1967 and on June 19, 1969 was placed on the Deferred Calendar. The reasons given to justify restoring the case to the General Calendar constituted law office inadvertence which did not afford a basis whereby the delay and neglect would be excused. Special Term did not abuse its discretion as to its responsibilities for the operation of court calendars when it refused to open the “ default ” and further found that there was no affidavit of merit. Order affirmed, without costs. Herlihy, P. J., Greenblott, Cooke, Simons and Reynolds, JJ., concur.